Title: From James Madison to Thomas Jefferson, 23 August 1788
From: Madison, James
To: Jefferson, Thomas


Dear SirNew York Augst. 23. 1788.
My last went via England in the hands of a Swiss gentleman who had married an American lady, and was returning with her to his own country. He proposed to take Paris in his way. By that opportunity I inclosed copies of the proceedings of this State on the subject of the Constitution. North Carolina was then in Convention, and it was generally expected would in some form or other have fallen into the general stream. The event has disappointed us. It appears that a large majority has decided against the Constitution as it stands, and according to the information here received has made the alterations proposed by Virginia the conditions on which alone that State will unite with the others. Whether this be the precise state of the case I can not say. It seems at least certain that she has either rejected the Constitution, or annexed conditions precedent to her ratification. It cannot be doubted that this bold step is to be ascribed in part to the influence of the minority in Virginia which lies mostly in the Southern part of the State, and to the management of its leader. It is in part ascribed also by some to assurances transmitted from leading individuals here, that New York would set the example of rejection. The event, whatever may have been its cause, with the tendency of the circular letter from the Convention of New York, has somewhat changed the aspect of things and has given fresh hopes and exertions to those who opposed the Constitution. The object with them now will be to effect an early Convention composed of men who will essentially mutilate the system, particularly in the article of taxation, without which in my opinion the system cannot answer the purposes for which it was intended. An early Convention is in every view to be dreaded in the present temper of America. A very short period of delay would produce the double advantage of diminishing the heat and increasing the light of all parties. A trial for one year will probably suggest more real amendments than all the antecedent speculations of our most sagacious politicians.
Congress have not yet decided on the arrangements for inaugurating the new Government. The place of its first meeting continues to divide the Northern & Southern members, though with a few exceptions to this general description of the parties. The departure of Rho. Island, and the refusal of N. Carolina in consequence of the late event there to vote in the question, threatens a disagreeable issue to the business, there being now an apparent impossibility of obtaining seven States for any one place. The three Eastern States & N. York, reinforced by S. Carolina, and as yet by N. Jersey, give a plurality of votes in favor of this City. The advocates for a more central position however though less numerous, seemed very determined not to yeild to what they call a shameful partiality to one extremity of the Continent. It will be certainly of far more importance under the proposed than the present system that regard should be had to centrality whether we consider the number of members belonging to the Government, the diffusive manner in which they will be appointed, or the increased resort of individuals having business with the Legislative, Executive & Judiciary departments. If the Western Country be taken into view, as it certainly ought, the reasoning is still further corroborated. There is good ground to believe that a very jealous eye will be kept in that quarter on inattention to it and particularly when involving a seeming advantage to the eastern states which have been rendered extremely suspicious and obnoxious by the Missisipi project. There is even good ground to believe that Spain is taking advantage of this disgust in Kentucky and is actually endeavoring to seduce them from the union holding out a darling object which will never be obtained by them as part of the union. This is a fact as certain as it is important but which I hint in strict confidence and with a request that no suspicion may be excited of its being known particularly thro the channel of me. I have this moment notice that I must send off my letter instantly, or lose the conveyance. I must consequently defer further communications till another opportunity. In the meantime I am Yrs. Affely.
Js. Madison Jr.
Along with this you will receive a copy of the report you desired from Mr. Thomson, and a copy of the Federalist, a publication mentioned in my last.
